DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: Response to Election/Restriction filed on 11/01/2022 where:
Applicant elects: Species II, Figure 8. Claims 6-15 encompass the elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2021/0133521, hereinafter Wilson) in view of Inoue (US 2020/0097783).

Regarding claim 6, Wilson teaches: An image forming apparatus capable of processing PDL data (fig. 1, inkjet printing device 100, [0010], The RIP 122 converts the page description language (PDL) describing the original image data 130 to rasterized (e.g., inkjet) image data 132), comprising: 
an analysis unit configured to analyze the PDL data (fig. 2, [0018], In block 206, the RIP 122 identifies an object in the PDL that is to be rendered in a known spot color);  
a replacement unit configured to perform, in a case where a color represented by color values obtained by the analysis is a specific color, replacement processing to replace the specific color with another color (fig. 2, Steps 206-210, [0010-0020], In block 210, the RIP 122 (e.g., via the color conversion module 124) generates rasterized image data for the PDL that specifies the use of the second colorimetric definition for the known spot color for rendering the object identified in block 206 in the output image.).

Wilson does not explicitly teach:  a generation unit configured to generate, in a case where the replacement processing has been performed, a list for restoring the other color to the specific color. 

However, Inoue teaches: a generation unit configured to generate, in a case where the replacement processing has been performed, a list for restoring the other color to the specific color (figs. 7B, 8 and 9, [0035-0036], This process is repeated for all color values stored in the color conversion table. As a result, a replacement used color table 901 is completed, as shown in FIG. 9). 

The motivation for the combination is that Wilson and Inoue are in the same field of endeavor, mainly color replacement.     

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson to a include a generation unit configured to generate, in a case where the replacement processing has been performed, a list for restoring the other color to the specific color as taught by Inoue. The motivation/suggestion would have been to further enhance/improve the image forming apparatus since doing so would allow for specific color which has been replaced with other color during processing to be restored back to the specific color at another time when desired. 


Claims 14 and 15 are rejected for reasons similar to claim 6 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675